Citation Nr: 0421424	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  00-12 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and subsequent rating decisions of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran testified at a hearing at the RO, before a local 
hearing officer, in September 2000.  And he more recently 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board in March 2004.

Further development of the evidence is needed in this case 
before deciding the claims at issue.  So the appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2003); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The diagnosis of PTSD must comply with the criteria set forth 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  See generally Cohen v. Brown, supra; 
38 C.F.R. § 4.125(a).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not in turn been verified or, in the 
alternative, his combat status so confirmation of these 
purported events would not be required.  The RO already has 
requested that he furnish a list of his claimed in-service 
stressor events, however, the response from him did not 
provide sufficient detail (e.g., names, places and dates) to 
enable the RO to verify these alleged incidents.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (The duty 
to assist is not always a one-way street).  But the veteran 
provided some more details during his recent videoconference 
hearing in March 2004.  In his hearing testimony, he 
described participating in firefights and unloading 
helicopters while under enemy attack.  So he must be given 
another opportunity to provide more specific information to 
verify these stressors.

In remanding this claim to the RO, to give the veteran this 
additional opportunity, the Board also feels compelled to 
point out that he must accept some personal responsibility in 
the verification of his alleged stressors by providing the 
requested names, dates and places in question.  Asking this 
level of detail and information does not place an impossible 
or onerous task on him.  See Wood, 1 Vet. App. at 193.  And 
if he provides sufficient information to conduct a meaningful 
search, the RO must attempt to verify his alleged stressors, 
for example, by contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support Group (ESG)).  See VA 
Adjudication Procedure Manual, M21-1, Part III, 4.23 (Change 
41, July 12, 1995) - previously, M21-1, 6.04(e) (Change 150, 
Jan. 24, 1977).

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion. 38 U.S.C.A. § 
5103A(d) (2002); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  If a verified stressor is obtained, or combat status 
confirmed so verification of the alleged stressors is 
unnecessary, the veteran should be scheduled for another VA 
examination to determine whether he has PTSD as a result of a 
confirmed stressor.

VA compensation benefits are available for alcohol or drug-
related disabilities that arise secondarily from a primary 
service-connected disorder, e.g., PTSD.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The veteran is 
also petitioning to reopen his claim for service connection 
for hepatitis C.  A VA examination was conducted in September 
2003.  The examiner stated that the veteran contracted 
hepatitis C as a result of his intravenous heroin abuse in 
the 1970's.  During his videoconference hearing in March 
2004, the veteran stated that he used heroin as a form of 
self medication (numbing device) for his PTSD.  Therefore, 
his appeal for hepatitis C is inextricably intertwined with 
his claim for service connection for PTSD - which, for the 
reasons stated, requires additional development.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

A grant of service connection for PTSD, in turn, could affect 
the outcome of the claim for hepatitis C, in that it may show 
that it arose from the PTSD.  See Allen, supra.  So the claim 
for service connection for hepatitis C is, in effect, part 
and parcel of the PTSD claim and, therefore, must be treated 
as such to avoid piecemeal adjudication.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder or hepatitis C since service, 
the records of which are not already on 
file.  With his authorization, obtain 
records from each health care provider he 
identifies. 

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

3.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service 
(to include specific names, places and 
dates) that have been identified in 
connection with his claimed PTSD.  He 
should be informed of his personal 
responsibility and critical need to 
provide this information to support his 
claim.  This includes any helpful 
information such as statements from 
fellow servicemen who witnessed the 
incidents.

4.  If it is determined the veteran did 
not engage in combat with the enemy in 
Vietnam, or that his alleged stressor is 
not combat related, then attempt to 
verify his purported stressors in service 
by all appropriate means.  This includes, 
if necessary, contacting the USASCRUR or 
other appropriate authority.

5.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

6.  If there is proof of at least one 
stressor, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must indicate 
what specific stressor was the basis of 
the diagnosis, and if the PTSD caused or 
otherwise resulted in the veteran's 
heroin abuse during the 1970's - which, 
in turn, led to him contracting hepatitis 
C.  Also ask the designated examiner to 
discuss the rationale of the medical 
opinion based on a review of the relevant 
evidence in the claims file, including a 
complete copy of this remand.



7.  Review the report of the VA 
examination, if one is conducted, to 
ensure it responds to the questions 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 
Vet. App. 268 (1998).

8.  Then readjudicate the veteran's 
claims based on the additional evidence 
obtained.  Inasmuch as the issue of 
whether new and material evidence has 
been received to reopen the previously 
denied claim of entitlement to service 
connection for hepatitis C is deemed to 
be inextricably intertwined with the 
issue of entitlement to service 
connection for PTSD, the RO should take 
appropriate adjudicative action in this 
context.  If either claim continues to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond.

The case should then be returned to the Board, if otherwise 
in order. The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




